Table of Contents List of Subsidiaries Exhibit 8.1 Subsidiary Jurisdiction of Incorporation Names Under which Business is Conducted 1 Atlântica Capitalização S.A. São Paulo – Brazil Atlântica Capitalização 2 Banco Alvorada S.A Salvador - BA – Brazil Banco Alvorada 3 Banco Bradesco BBI S.A. Osasco - SP - Brazil Bradesco BBI 4 Banco Boavista Interatlântico S.A. Osasco – SP - Brazil Boavista 5 Banco Bradesco Argentina S.A. Buenos Aires – Argentina Bradesco Argentina 6 Banco Bradesco Europa S.A. Luxembourg – G. Ducado Luxembourg Bradesco Luxembourg 7 Banco Bradesco Financiamentos S.A. Osasco – SP - Brazil Bradesco Financiamentos 8 Bradesco Argentina de Seguros S.A Buenos Aires – Argentina Bradesco Argentina de Seguros 9 Bradesco Auto/RE Companhia de Seguros Rio de Janeiro - Brazil Bradesco Auto/RE 10 Bradesco Capitalização S.A. São Paulo - Brazil Bradesco Capitalização 11 Bradesco Administradora de Consórcios Ltda. Osasco – SP - Brazil Bradesco Consórcios 12 Bradesco Leasing S.A. - Arrendamento Mercantil Osasco – SP - Brazil Bradesco Leasing 13 Bradesco S.A. Corretora de Títulos e Valores Mobiliários São Paulo – Brazil Bradesco Corretora 14 Bradesco Saúde S.A. Rio de Janeiro – Brazil Bradesco Saúde 15 Bradesco Securities, Inc. New York – USA Bradesco Securities 16 Bradesco Seguros S.A. São Paulo – Brazil Bradesco Seguros 17 Bradesco Vida e Previdência S.A. Osasco – SP - Brazil Bradesco Previdência 18 Bradescor Corretora de Seguros Ltda. Osasco – SP - Brazil Bradescor 19 BRAM – Bradesco Asset Management S.A. DTVM São Paulo – Brazil BRAM 20 Cia. Securitizadora de Créditos Financeiros Rubi Osasco – SP - Brazil Rubi 21 Atlântica Companhia de Seguros Rio de Janeiro – Brazil Atlântica Seguros 22 Scopus Tecnologia Ltda. São Paulo – Brazil Scopus Tecnologia 23 União Participações Ltda. Osasco – SP - Brazil União 24 Banco Bankpar S.A. Osasco - SP – Brazil Banco Bankpar 25 Bradesplan Participações Ltda Osasco - SP – Brazil Bradesplan 26 Banco Bradesco Cartões S.A. Osasco - SP – Brazil Bradesco Cartões 27 Tempo Serviços Ltda. Uberlândia – MG – Brazil Tempo Serviços 28 Alvorada Cartões, Crédito, Financiamento e Investimento S.A. Osasco - SP – Brazil Alvorada Cartões 29 Bradesco SegPrev Investimentos Ltda. Osasco - SP – Brazil Bradesco SegPrev 30 Banco Ibi S.A. São Paulo – Brazil Banco Ibi 31Ágora Corretora de Títulos e Valores Mobiliários S.A. Rio de janeiro – Brazil Ágora
